[bardassleditsv4001.jpg]
Exhibit 10.1 Confidential Materials Omitted – To be filed separately with the
Securities and Exchange Commission upon request. Double asterisks denote
omissions. 1 1 . CONTRACT ID CODE PAGE OF PAGES AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT I 1 I 5 2. AMENDMENT/MODIFICATION NO. 3.
EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ. NO 1 5. PROJECT NO, (If applicable)
P00003 See Block 16C OS244568 6. ISSUED BY CODE ASPR-BARDA 7. ADMINISTERED BY
(If other than Item 6) CODE IASPR-BARDA ASPR-BARDA ASPR-BARDA 20 0 Independence
Ave., S.W. 200 Independence Ave., S.W. Room 640-G Room 638-G Washington DC 20201
Washington DC 20201 8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county,
State and ZIP (√) 9A AMENDMENT OF SOLICITATION NO Code) EMERGENT PRODUCT
DEVELOPMENT GAITHESBURG 9B. DATED (SEE ITEM 11) INC. EMERGENT PRODUCT
DEVELOPMENT GAITHE 10A M ODIFICATION OF CONTRACT/ORDER NO. X HHS0100201600030C
300 PROFESSIO NAL DR# 100 GAITHERSBURG MD 208793419 1OB. DATED (SEE ITEM 13)
CODE 1365869 FACILITY CODE 09/30/2016 11. THIS ITEM ONLY APPUES TO AMENDMENTS OF
SOLICITATIONS The above numbered solicitation is amended as set forth in Item
14. The hour and date specified for receipt of Offers __ is extended, __ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning _________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA ( If
required ) Net Increase: $260,988,090 [**] 13. THIS ITEM ONLY APPLIES TO
MODIFICATION OF CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO. AS
DESCRIBED IN ITEM 14. CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:
(Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACTIORDE R IS MODIFIED TO
REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
appropriation data, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b) C. THIS SUPPLEMENTALAGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY
OF: X FAR 52.217 -7 Option for Increased Quantity - Separately Priced Line Item
D. OTHER (Specify type of modification and authority) E. IMPORTANT: Contractor
is not, is required to sign this document and return ____2____ copies to the
issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF
section headings, including solicitation/contract subject matter where
feasible.) Tax ID Number: [**] DUNS Number: [**] The purpose of this
modification is to modify ARTICLES B.3. OPTION PRICES, B.5, ADVANCE
UNDERSTANDINGS, C. 1. STA TEMENT OF WORK, G.3. KEY PERSONNEL, and SECTION J -
LIST OF ATTACHMENTS. Funds Obligated Prior to this Modification: $203,704, 113
Funds Obligated with Mod #3: $260,988 ,090 Total Funds Obligated to Date:
$464,692,203 Continued ... provided herein, all terms and conditions or the
document referenced in Item 9 A or 1 0A , as heretofore changed, remains
unchanged ed and in full force and effect. CHRISTOPHER SCOTT 15C. DATE SIGNED
16C . DATE SIGNED ADAM HAVEY, EVP 07/30/2019 ( Srgnat ure of person authorized
to s,gn) 16 B. UNITED STATES OF AMERICA (Signature of Contracting Officer)



--------------------------------------------------------------------------------



 
[bardassleditsv4002.jpg]
REFERENCE NO. OF DOCUMENT BEING CONTINUED AGE OF CONTINUATION SHEET HHSO1002 0 l
600030C/P00003 2 5 NAME OF OFFEROR OR CONTRACTOR EMERGENT PRODUCT DEVELOPMENT
GAITHERSBURG INC. 1365869 ITEM NO. SUPPLIES/SERVICES QUANTI UNIT UNIT AMOUNT TY
PRICE (A) (B) (D) (F) (C) (E) Expiration Date: September 29,2021 (Unchanged)
Delivery: 07/30/2019 Delivery Location Code: HHS HHS 200 Independence Avenue, SW
Washington DC 20201 US Appr. Yr.: 2019 CAN: 1990051 Object Class: 26088 FOB:
Destination Period of Performance: 09/30/2016 to 09/29/2021 Change Item 4 to
read as follows (amount shown is the obligated amount). 260,988,090.00 4 CLIN
0004- Option Funding to support procurement of AV7909 Anthrax Vaccine to the
Strategic National Stockpile. NSN 7540-01-152-8067 OPTIONAL FORM 336 (4-86)
Sponsored by GSA FAR (48 CFR) 53.110



--------------------------------------------------------------------------------



 
[bardassleditsv4003.jpg]
ARTICLE B.3. OPTION PRICES are hereby modified as follows: CUN Period of
Supplies/Services Doses Price per Total Cost Performance Dose CLIN 0004 07/29/19
- Additional Surge Capacity 10[**]* $[**] $260,988,090 (Option - 09/29/21 (EUA)
Funded\*** *25 million doses procured under the options will be reduced by $[**]
per dose (regardless of the year these doses may be procured). **Under this
option 10[**]doses are expected to be procured at the unit price of $[**]. (This
is the unit price of $[**] negotiated for surpassing the [**] million dose
threshold and inclusive of $[**] per dose reduction.) If fully delivered there
will be [**] doses that will be applicable for the $[**] per dose reduction in
future procurement options **CLIN 0004 is funded with this modification ARTICLE
B.5. ADVANCE UNDERSTANDINGS is hereby modified as follows: k. Terms and
conditions for payment Subject to the availability of funds the government
intends to procure 3,000,000 doses of AV7909 as outlined in the base period of
the contract at a unit price of $[**]per dose and an additional 10[**]doses
under an option exercised in FY2019 at a unit price of $[**]per dose. This
Advance Understanding counts as COA approval for the delivery of 3,000,000 doses
funded in the Base Period. Invoices shall be submitted upon delivery of product
to government specified locations and government acceptance of product. A
delivery schedule along with expected doses to be delivered will be included as
an attachment to this option. I. Stability BARDA understands that the stability
testing is ongoing to support long-term stability of AV7909. The contractor will
continue to perform ICH compliant stability studies on AV7909. While EBS and
BARDA believe that a [**] month expiration dating will be achieved, this cannot
be confirmed until FDA licensure of the vaccine. For the agreed upon price,
AV7909 will be delivered to the SNS that is no older than [**] months from the
date of manufacture stamped on the vial label. o BARDA does agree to a one-time
exception to the [**]-month limitation to allow delivery of approximately [**]
doses of AV7909 that were initially manufactured as PPQ material intended for
qualification of a Redundant Fill Site at PAR. m. Shipment to the Strategic
National Stockpile and Storage Emergent shall develop a delivery schedule that
is in agreement with BARDA. Delivery estimates are dependent on product release.
Shipping will be FOB destination. At least 48 hours before each scheduled
shipment by the Contractor, the Contractor shall provide the following to the
Contracting Officer and COR: i. Packing Slip 3



--------------------------------------------------------------------------------



 
[bardassleditsv4004.jpg]
ii. Certificate(s) of Analysis iii. Confirm the number of pallets, vials and
doses to be loaded iv. Diagram of product shipment pallet (how many vials per
box, per pallet) The Contractor will assume responsibility for the cost of
shipping and transport of finished product to the SNS for long-term storage once
usable product requirements have been met. The USG will assume responsibility
for long-term storage of the finished product, and emergency distribution of the
finished product. The USG shall incur only the storage costs while the product
is held within the USG's control. The product shall be stored in compliance with
cGMP at the Contractor's facility until the delivery of finished product to the
SNS. The Contractor shall ensure that vaccine delivery follows cGMPs to maintain
the integrity of the product en route. The Contractor shall file the necessary
documentation to the FDA/CBER for the safe movement of the product to include
any protocol deviations en route. The Contractor shall be responsible for the
secure and segregated storage of held intermediates and the FOP prior to lot
release and subsequent arrival at the SNS. The Contractor will agree upon a
delivery schedule. Thirty days advance notice is required prior to shipment to
the SNS. However, while the product is in long-term storage with the USG (i.e.,
in the SNS), the Contractor shall continue to be responsible for all quality
control/quality assurance monitoring and subsequent reporting necessary to
ensure appropriate storage conditions of the product until said product is
licensed. The Contractor, via this contract with the USG, will be expected to
comply with a written Quality Agreement (attached) as to the manner in which the
product will be stored within the specific USG stockpile facility (ies) that
have been identified post contract award. In addition, this Quality Agreement
will outline the responsibilities of both the Contractor and the USG (i.e., SNS-
Quality Control). These documents shall be drafted and signed by both parties
prior to the transport and storage of the product. BARDA will not accept
considerations for stability failures/reduced shelf-life. Any lots deemed
non-conforming will be placed in quarantine and must be replaced by Emergent. If
there is an indication of trending stability issues, then an investigation will
need to be opened and deliveries suspended until resolved. SECTION C -
DESCRIPTION/SPECIFICATIONS/WORK STATEMENT ARTICLE C.1. STATEMENT OF WORK
Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated July, 30 2019 set forth in SECTION J - List of
Attachments, attached hereto and made a part of the contract. ARTICLE G.3. KEY
PERSONNEL is hereby modified as follows: The key personnel specified in this
contract are considered to be essential to work performance. At least 30 days
prior to diverting any of the specified individuals to other programs or
contracts (or as soon as possible, if an individual must be replaced, for
example, as a result of leaving the employ of the Contractor), the Contractor
shall notify the Contracting Officer and shall submit 4



--------------------------------------------------------------------------------



 
[bardassleditsv4005.jpg]
comprehensive justification for the diversion or replacement request (including
proposed substitutions for key personnel) to permit evaluation by the Government
of the impact on performance under this contract. The Contractor shall not
divert or otherwise replace any key personnel without the written consent of the
Contracting Officer. The Government may modify the contract to add or delete key
personnel at the request of the Contractor or Government. The following
individuals are considered to be essential to the work being performed
hereunder: Name Position [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] 'Bold indicated changes in this modification SECTION J - LIST OF
ATTACHMENTS is hereby modified as follows: 1. Statement of Work, dated July 30,
2019, 11 pages 9. Quality Agreement 10. AV7909 Delivery Schedule Q3 2019 Q4 2019
Total August September October November December Q1 2020 Q2 2020 Doses Doses
[**] [**] [**] [**] [**] [**][**] Delivered: [**] [**] [**] [**] [**] [**] [**]
[**] Base Doses [**] [**] [**] Option [**] [**] [**] [**] [**] [**] Doses 2H
2019 Delivery 1H 2020 Delivery [**] [**] All other terms and conditions of this
contract remain unchanged. End of Modification #3 5



--------------------------------------------------------------------------------



 
[bardassleditsv4006.jpg]
ATTACHMENT 1; STATEMENT OF WORK NEXT GENERATION ANTHRAX VACCINE RFP
16-100-SOL-0015 AV7909 Anthrax Vaccine 1.0 Contractual Statement of Work
Preamble to the Statement of Work Independently and not as an agent of the
Government, the Contractor shall be required to furnish all the necessary
services, qualified personnel, material, equipment, and facilities, not
otherwise provided by the Government, as needed to perform the Statement of Work
submitted in response to RFP 16-100-SOL- 00015. 1.1 Scope. The scope of work for
this contract includes AV7909 development activities through licensure that fall
into the following areas: program management, nonclinical, clinical, regulatory,
and chemistry, manufacturing, and controls (CMC). The scope of work also
includes activities to support post-marketing requirements. 1.2 Objective. The
objective of this Statement of Work (SOW) is to conduct all necessary activities
to advance the development of AV7909 through Biologics License Application (BLA)
submission and approval and post- marketing requirements. Activities to meet the
objective of this SOW fall in three separate contract line item number (CUN): •
CLIN 0001 - Approval of Emergency Use Authorization (EUA), licensure, approval,
and clearance of product through the FDA (Base) • CUN 000IA - Conduct of a Phase
2 clinical [**] study or other studies required by the FDA for the establishment
of a [**] specification (Option) • CLIN 0002 - Initial purchase, storage, and
delivery of product (Base) • CLIN 0003 - Phase 4 post marketing requirements
(Option) • CLIN 0004 - Surge Capacity-Additional procurement of product (Option)
1.3 CLIN 0001 - Approval of Emergency Use Authorization (EUA), licensure,
approval. and clearance of product through the FDA (Base) This section
identifies representative tasks and sub-tasks for CUN 0001 with associated WBS
code for each task or subtask. [**] Program Management Emergent shall provide
program management activities. The activities shall include but are not limited
to: • Identification of and management to, distinct stages of the product
development pathway that are gates for Go/No Go decisions for advancing to the
next stage of the Integrated Product Development Plan. • Establishment of and
tracking of milestones and timelines for the initiation conduct, and completion
of product development activities for each stage with a budget (in direct costs)
linked to each stage. July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4007.jpg]
• Ongoing evaluation of qualitative and quantitative criteria and accompanying
data used to assess the scientific merit and technical feasibility of proceeding
to the next stage of product development. • Maintaining and managing staff
(in-house and contracted) to assure the necessary expertise and dedicated effort
to perform the work. • Directing and overseeing subcontractors and consultants
to assure successful performance of planned activities within the cost and
schedule constraints of the contract. • Conducting performance measurement that
shall include establishing an initial plan; defining measurable parameters;
defining how these parameters relate to cost and schedule impacts; their
approach in providing a detailed schedule that generates a critical path for the
project; and a description of the cost-accounting system used or intended to be
used based on budget estimates to monitor all costs related to the contract
award for both Emergent and subcontractors on a real time basis. • Manage
contract activities in accordance with Earned Value Management. In this regard,
Emergent shall: o Provide an Integrated Master Project Plan (including tabular
and Gantt forms) to BARDA that clearly indicates the critical path to support
product approval. The Integrated Master Project Plan shall outline key, critical
path milestones, with "Go/No-Go" decision criteria and a contract Work Breakdown
Structure (due within 90 days of contract award with updates as requested by the
Contracting Officer's Representative (COR). o Submit an updated Integrated
Master Schedule in an approved format. o Use principles of Earned Value
Management System (EVMS) in the management of this contract. o Submit a plan for
a Performance Measurement Baseline Review (PMBR) electronically via email to the
Contracting Officer (CO) and COR for a PBMR to occur within 90days of contract
award. • Develop and maintain a risk management plan. • Participate in regular
meetings to coordinate and oversee the contracting effort. [**] Non-Clinical
Toxicology Emergent shall conduct safety and toxicology of AV7909 using animal
models following Good Laboratory Practice guidelines (OLP: as defined in the
U.S. Code of Federal Regulations, 21CFR Part 58), as appropriate. The activities
shall include but are not limited to: [**] [**] Non-Clinical Efficacy Emergent
shall conduct efficacy, pharmacokinetics/pharmacodynamics, bioavailability,
solubility, formulation, dose, route and schedule of the medical countermeasure
using both in vitro and animal models following Good Laboratory Practice
guidelines (OLP: as defined in the U.S. Code of Federal Regulations, 21 CFR Part
58), as appropriate. The activities shall include but are not limited to: [**]
[**] Clinical Evaluation Emergent shall design and conduct Phase 2 and Phase 3
clinical studies in accordance with all Federal regulations and Good Clinical
Practice (GCP) guidelines. The activities shall include but are not limited to:
July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4008.jpg]
[**] [**] Regulatory Activities Emergent shall conduct all required regulatory
activities to support submission of BLA licensure for AV7909. The activities
shall include but are not limited to: [**] [**] Chemistry and Manufacturing
Controls (CMC) Emergent shall complete the manufacturing activities necessary to
support BLA submission. The activities shall include but are not limited to:
[**] [**] [**] Program Management Emergent shall provide program management
activities. The activities shall include but are not limited to: •
Identification of and management to, distinct stages of the product development
pathway that are gates for Go/No Go decisions for advancing to the next stage of
the Integrated Product Development Plan. • Establishment of and tracking of
milestones and timelines for the initiation conduct, and completion of product
development activities for each stage with a budget (in direct costs) linked to
each stage. • Ongoing evaluation of qualitative and quantitative criteria and
accompanying data used to assess July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4009.jpg]
the scientific merit and technical feasibility of proceeding to the next stage
of product development. • Maintaining and managing staff (in-house and
contracted) to assure the necessary expertise and dedicated effort to perform
the work. • Directing and overseeing subcontractors and consultants to assure
successful performance of planned activities within the cost and schedule
constraints of the contract. • Conducting performance measurement that shall
include establishing an initial plan; defming measurable parameters; defining
how these parameters relate to cost and schedule impacts; their approach in
providing a detailed schedule that generates a critical path for the project;
and a description of the cost-accounting system used or intended to be used
based on budget estimates to monitor all costs related to the contract award for
both Emergent and subcontractors on a real time basis. • Manage contract
activities in accordance with Earned Value Management. In this regard, Emergent
shall: o Provide an Integrated Master Project Plan (including tabular and Gantt
forms) to BARDA that clearly indicates the critical path to support product
approval. The Integrated Master Project Plan shall outline key, critical path
milestones, with "Go/ No Go" decision criteria and a contract Work Breakdown
Structure (due within 90 days of contract award with updates as requested by the
Contracting Officer's Representative (COR). o Submit an updated Integrated
Master Schedule in an approved format. o Use principles of Earned Value
Management System (EVMS) in the management of this contract. o Submit a plan for
a Performance Measurement Baseline Review (PMBR) electronically via email to the
Contracting Officer (CO) and COR for a PBMR to occur within 90days of contract
award. • Develop and maintain a risk management plan. • Participate in regular
meetings to coordinate and oversee the contracting effort. [**] Clinical
Evaluation Emergent shall design and conduct a Phase 2 clinical study in
accordance with all Federal regulations and Good Clinical Practice (GCP)
guidelines unless other studies are required by the FDA for the establishment of
[**] specification. The activities shall include, but are not limited to: [**]
[**] Chemistry and Manufacturing Controls (CMC) Emergent shall complete the
manufacturing activities necessary to support AVA.214 Phase 2 [**] Study. The
activities below are specific to conducting a Phase 2 [**] clinical study. If
the FDA requires an alternate strategy for establishment of [**], the activities
below may no longer be applicable. Upon new guidance from the FDA, Emergent will
update the SOW accordingly. [**] 1.5 CLIN 0002 - Initial purchase, storage, and
delivery or product (Base) Under the Base Period funding Emergent shall
manufacture, fill, and deliver 3,000,000 doses procured in fiscal year 2019 as
an initial procurement to the Strategic National Stockpile (SNS). Emergent is
approved to use management reserve funding for shipping costs associated with
these deliveries. July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4010.jpg]
1.6 CLIN 0003 - Phase 4 post marketing requirements (Option) [**] Program
Management Emergent shall provide program management activities. The activities
shall include but are not limited to: • Identification of and management to,
distinct stages of the product development pathway that are gates for Go/No Go
decisions for advancing to the next stage of the Integrated Product Development
Plan. • Establishment of and tracking of milestones and timelines for the
initiation conduct, and completion of product development activities for each
stage with a budget (in direct costs) linked to each stage. • Ongoing evaluation
of qualitative and quantitative criteria and accompanying data used to assess
the scientific merit and technical feasibility of proceeding to the next stage
of product development. • Maintaining and managing staff (in-house and
contracted) to assure the necessary expertise and dedicated effort to perform
the work. • Directing and overseeing subcontractors and consultants to assure
successful performance of planned activities within the cost and schedule
constraints of the contract. • Conducting performance measurement that shall
include establishing an initial plan; defining measurable parameters; defining
how these parameters relate to cost and schedule impacts; their approach in
providing a detailed schedule that generates a critical path for the project;
and a description of the cost-accounting system used or intended to be used
based on budget estimates to monitor all costs related to the contract award for
both Emergent and subcontractors on a real time basis. • Manage contract
activities in accordance with Earned Value Management. In this regard, Emergent
shall: 0 Provide an Integrated Master Project Plan (including tabular and Gantt
forms) to BARDA that clearly indicates the critical path to support product
approval. The Integrated Master Project Plan shall outline key, critical path
milestones, with "Go/No Go" decision criteria and a contract Work Breakdown
Structure (due within 90 days of contract award with updates as requested by the
Contracting Officer's Representative (COR). 0 Submit an updated Integrated
Master Schedule in an approved format. 0 Use principles of Earned Value
Management System (EVMS) in the management of this contract. 0 Submit a plan for
a Performance Measurement Baseline Review (PMBR) electronically via email to the
Contracting Officer (CO) and COR for a PBMR to occur within 90 days of contract
award. • Develop and maintain a risk management plan. • Participate in regular
meetings to coordinate and oversee the contracting effort. [**] July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4011.jpg]
1.7 CLIN 0004 through 11- Surge Capacity - Additional procurement of Product
(Option) Emergent shall deliver up to 25 million dose regimens (equivalent to 50
million doses of AV7909). This option may be triggered after EUA
pre-authorization approval by FDA, which is currently linked to release of PPQ
lots, and deliveries will start within [**] months after trigger. Under CLIN 4
Emergent shall manufacture, fill, and deliver 10[**]doses procured in fiscal
year 2019 as an initial procurement to the Strategic National Stockpile (SNS).
Emergent will be responsible for shipping and transport of filled and finished
AV7909 product to the SNS and the costs associated with the delivery. For
delivery to the SNS, Emergent shall comply with the relevant associated
activities and deliverables as outlined in the Quality Agreement (attached) as
signed by Emergent, BARDA, and the SNS. Emergent shall provide appropriate
documentation to BARDA for quality assurance of the final drug product delivered
to the SNS and invoice appropriately. 1.8 Reporting Requirements and
Deliverables Reports As part of the work to be performed under this contract,
Emergent will prepare and deliver the following reports throughout the period of
performance. Monthly Technical Progress Reports On the fifteenth (15) day of
each month for the previous calendar month, Emergent will submit to the COR and
the CO a Technical Progress Report covering the previous calendar month. The
first reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period will
consist of each calendar month. The frequency of Technical Progress Reporting
will be determined by the CO and COR during negotiations of the contract. The
format and type of Technical Progress Report and Executive Summary will be
provided by the COR. The Technical Progress Reports will summarize progress for
the reporting period, such as: management and administrative updates, technical
progress, issues, proposed work, manufacturing and supply chain management, and
a summary of invoices. A Technical Progress Report will not be required for the
period when the same month Annual Progress Reports or a Final Report are due.
Emergent will submit one copy of the Technical Progress Report electronically
via e-mail to the CO and COR. Annual Progress Reports On the thirtieth (30th)
calendar day following the last day of each reporting period, Emergent will
submit to the COR and the CO an Annual Progress Report. The first reporting
period consists of the first full year of performance plus any fractional part
of the initial year. Thereafter, the reporting period shall consist of each
calendar year. Annual Progress Reports will summarize progress for the reporting
period, such as: management and administrative updates, technical progress,
issues, proposed work, manufacturing and supply chain management, and a summary
of invoices. An Annual Progress Report will not be required for the period when
the Final Technical Progress Report is due. Draft Final Report and Final Report
Emergent will submit the Draft Final Progress Report forty-five (45) calendar
days prior to the expiration date of the contract and the Final Progress Report
on or before the expiration date of the contract. These reports will include a
summation of the work performed and results obtained for execution of various
studies or technical work packages during the entire contract period of
performance. This report will be in July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4012.jpg]
sufficient detail to describe comprehensively the results achieved. An
electronic copy of the Draft Final Report and Final Report will be submitted to
the COR and CO. FDA Regulatory Agency Correspondence Meeting Summaries and
Submissions With regard to interactions with the FDA, Emergent shall: • Forward
the initial draft minutes to BARDA within five business days of any formal
meeting with the FDA or other regulatory agency and forward the final minutes
when available. • Forward the initial draft minutes to BARDA within five
business days of any informal meeting with the FDA or other regulatory agency
and forward the final minutes when available and if applicable. • Forward the
dates and times of any meeting with the FDA and other regulatory agencies to
BARDA as soon as the meeting times are known and make arrangements for
appropriate BARDA staff to attend the meetings. • Provide BARDA the opportunity
to review and comment upon any documents to be submitted to the FDA or other
regulatory agency. Emergent will provide BARDA with five (5) business days in
which to review and provide comments prior to Emergent’s submission to the FDA.
Emergent will notify the COR and CO within 24 hours of all FDA arrivals to
conduct site visits/audits by any regulatory agency and provide the USG with an
exact copy (non-redacted) of the FDA Form 483 and the Establishment Inspection
Report (EIR). Emergent will provide the COR and CO copies of the plan for
addressing areas of non-conformance to FDA regulations for Good Laboratory
Practice (GLP) guidelines as identified in the audit report, status updates
during the plan’s execution, and a copy of all final responses to the FDA.
Emergent will also provide redacted copies of any FDA audits received from
subcontractors that occur as a result of this contract or for this product.
Emergent will make arrangements with the COR for the appropriate BARDA
representative(s) to be present during the final debrief by the regulatory
inspector. July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4013.jpg]
Key Deliverables A summary of Key Deliverables for this contract follow [*] July
30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4014.jpg]
July 30, 2019



--------------------------------------------------------------------------------



 
[bardassleditsv4015.jpg]
Milestone # WBS # Milestone Deliverables Quantity Estimated Summary (Details as
Completion specified in the Date Deliverables) [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] CLIN 0001 [**] [**] [**] [**] [**]
[**][**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**][**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**][**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**][**] [**] [**] [**] [**] [**] [**] [**] [**] CLIN 0002 [**]
-- Completion Delivery of [**] [**] [**] of delivery 3 million of 3 million
doses of doses of AV7909 AV7909 July 30, 2019



--------------------------------------------------------------------------------



 